DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15, 18 , 20 and 27-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 24  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/11/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Balls on 5/5/22.
The application has been amended as follows: 
Claim 28, line 2,  delete “ at least 9” and insert ---- 9 and above ----.
Claim 30, line 3,  delete “ at least 9” and insert ---- 9 and above ----.
Claim 31, line 2,  delete “ at least 9” and insert ---- 9 and above ----.
Cancel claim 22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s filed declaration dated 2/4/22 and declarant under 2) and 3) states:

    PNG
    media_image1.png
    425
    852
    media_image1.png
    Greyscale

See claim 14 of instant application.
 
14. (Currently Amended) A transparent ready-to-use hair bleaching composition formed by combining: (a) a bleach composition comprising: i. about 15 to about 45 wt.%, based on the total weight of the bleach composition, of one or more oxidizing agents chosen from  persulfates, perborates, percarbonates, and a mixture thereof, ii. about 0.1 to about 5 wt.%, based on the total weight of the bleach composition, of xanthan gum; iii. about 0.1 to about 10 wt.%, based on the total weight of the bleach composition, of one or more acrylic polymers; and iv. one or more alkaline agents; and 
(b) a developer composition comprising: i. about 2 to about 20 wt.%, based on the total weight of the developer composition, of hydrogen peroxide; ii. about 0.1 to about 20 wt.%, based on the total weight of the developer composition, of disteareth-100 IPDI; and iii. water; wherein the composition has a pH above 7 and a refractory index of about 1.3 to about 1.4 at 25 °C.  

See below for example 2 of US 2013/0042883. Example 2 was cited in the rejection.


    PNG
    media_image2.png
    363
    576
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    757
    597
    media_image3.png
    Greyscale


Instant specification at pages 45-46 describes claimed bleach composition and developer composition:

    PNG
    media_image4.png
    367
    579
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    567
    media_image5.png
    Greyscale

Instant specification under example 3 shows data:

    PNG
    media_image6.png
    290
    615
    media_image6.png
    Greyscale


Claims are allowed in view of declarant statement that example 2 (US 2013/0042883), which is alkaline and all the components are within the claimed amount for bleach composition when combined with developer are not transparent. 
Comments by examiner.
Applicants argue at page 6 of the response that art  (US 2016/0058687) teaches away from using Xanthan gum. US  2016/0058687 is not cited in the current non-final rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619